                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Robert V. Wilkie,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            1:19-cv-00321-MOC-WCM
                                      )
                  vs.                 )
                                      )
       United States of America,      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2020 Order.

                                               February 11, 2020
